 [image_005.jpg]

 



September 20, 2019

 

By email

Dear Lori Love:

 

CleanSpark, Inc, (the “Company”), is pleased to offer you employment with the
Company on terms described below.

1. Position. You are being offered the position of Chief Financial Officer. Your
start date as the CFO Clean Spark will be October 7, 2019.

2. I-9 Condition of Employment. As a condition of employment, you will be
required to complete online paperwork prior to the completion of your first day
worked which will include a signed and satisfactorily executed Form I-9
providing sufficient documentation establishing employment eligibility in the
United States, and provide satisfactory proof of your identity as required by
United States law.

3. Duties. You will be responsible for such duties as are normally associated
with such position including but not limited to the duties identified in a job
description below. You will report directly to the Company’s CEO, President and
Board of directors. CleanSpark’s regular work week is Monday through Friday.

Chief Financial Officer:

·Create and Manage budgets for each operational segment of the business.

·Manage cashflows to meet business objectives

·Manage the financial process and compliance with SEC financial reporting

 

4. Background Check. Your employment may be contingent on the successful result
of a background check.

5. Compensation.

Base Pay. Your starting base pay for this position will be $200,000 per year,
paid bi-monthly. All forms of compensation referred to in this letter are
subject to applicable withholding and payroll taxes.

Equity compensation: You were granted 250,000 options as the Senior Controller
The options will continue to vest evenly over 36 months starting September 30,
2019. The options contain a provision that if certain change of control events
occur (such as a buy-out) vesting will accelerate.

Bonuses: Within 6 weeks of initial employment, and annually thereafter the
Company under the direction of the board of directors and/or the compensation
committee will establish a bonus compensation structure that will be mutually
agreeable but will be no less than 20% of base compensation.

Your position, job description, base pay, duties and responsibilities may be
modified from time to time in the sole discretion of the company.

6. Employment Status. This position is considered exempt status for federal wage
and hour purposes and is not eligible for overtime pay for hours worked in
excess of 8 in a given workday or 40 hours per week. Your employment status in
this position will be full-time – regularly scheduled to work 30 or more hours
per week.

7. Benefits. In addition to your base pay compensation, you will be eligible to
receive the benefits which are offered to Clean Spark, Inc. employees. These
include:

·Participation in a group health plan and Dental, Vision, and Life products
through Ataraxis.

·Graduated Paid Time Off per pay period based on length of employment. Paid
Holidays are available to employees regularly scheduled to work 30 hours or more
per week and effective on date of hire.



You will receive more information regarding the company insurance and benefits
at the start of your employment. The Company reserves the right to add, amend,
modify or terminate any employee benefit plans or programs.



  

 

 

8. Confidentiality and/or Non-Compete. As an employee of Clean Spark, LLC, you
may be asked to sign a “Confidentiality” and/or a “Non-Compete” agreement as a
condition of your employment.

9. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that (i)
any and all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (ii) you are waiving all rights to a jury trial
but all court remedies will be available in arbitration, (iii) all disputes
shall be resolved by a neutral arbitrator who shall first issue a written
opinion, (iv) the arbitration shall provide for adequate discovery, and (v) the
Company shall pay all but the first $125 of the arbitration fees. Please note
that we must receive your signed Agreement before your first day of employment.

10. Employment Relationship. Employment with the Company is employment at-will.
Employment at-will may be terminated with or without cause and with or without
notice at any time at the will of either you or the Company. Terms and
conditions of employment with the Company may be modified at the sole discretion
of the Company with or without cause and with or without notice. Other than the
Company President, no one has the authority to make any agreement for employment
other than for employment at-will or to make any agreement limiting the
Company's discretion to modify the terms and conditions of employment. Only the
Company President has the authority to make any such agreement and then only in
writing and signed by each of the Company President and the respective employee.
No implied contract concerning any employment-related decision or term or
condition of employment can be established by any other statement, conduct,
policy, or practice. As a new hire, your performance will be reviewed after a
ninety (90) day trial period, at which time your continued employment will be
evaluated. This trial period does not in any way modify the at-will status of
your employment relationship with the Company.

11. Entire Agreement. If you accept this offer the provisions of this employment
offer letter contain the entire agreement of the parties relating to the subject
matter and supersede all prior oral and written employment agreements or
arrangements between the parties. This Agreement cannot be amended or modified
except by a written agreement signed by you and the Company.

12. Representation. By signing below, you represent that your performance of
services to the Company will not violate any duty which you may have to any
other person or entity (such as a present or former employer), including
obligations concerning providing services (whether or not competitive) to
others, confidentiality of proprietary information and assignment of inventions,
ideas, patents or copyrights, and you agree that you will not do anything gin
the performance of services hereto that would violate any such duty.

13. Expiration. This offer of employment, if not previously accepted by you,
will expire two days from the date of this letter, although additional time for
consideration of the offer can be made available if you find it necessary.

Should you have any questions, please do not hesitate to contact me at
zach@cleanspark.com

If you wish to accept this offer, please sign and date this letter and return it
to the Company within seven days.

We look forward to your acceptance and to having you as part of the CleanSpark
team!

Sincerely,

 

Zachary Bradford, President and CFO



 

Accepted and Agreed:

 



  /s/   9/20/19 Name: Lori Love   Date:

 

 2 

 



